
	
		II
		110th CONGRESS
		1st Session
		S. 1166
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 19, 2007
			Mr. Warner introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to exclude from gross income certain combat zone compensation of civilian
		  employees of the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Employee Combat Zone Tax
			 Parity Act.
		2.Exclusion from gross income for certain
			 combat zone compensation of civilian employees of the United States
			(a)In generalSection 112 of the Internal Revenue Code of
			 1986 (relating to certain combat zone compensation of members of the Armed
			 Forces) is amended by redesignating subsections (c) and (d) as subsections (d)
			 and (e), respectively, and by inserting after subsection (b) the following new
			 subsection:
				
					(c)Civilian employees of the United States
				Government
						(1)In generalGross income does not include so much of
				the compensation as does not exceed the maximum amount specified in subsection
				(b) for active service as an employee of the United States for any month during
				any part of which such employee—
							(A)served in a combat zone, or
							(B)was hospitalized as a result of wounds,
				disease, or injury incurred while serving in a combat zone; but this
				subparagraph shall not apply for any month beginning more than 2 years after
				the date of the termination of combatant activities in such zone.
							(2)DefinitionsFor purposes of this subsection—
							(A)Employee of the United StatesThe term employee of the United
				States has the meaning given such term by section 2105 of title 5,
				United States Code, and includes—
								(i)an individual in the commissioned corps of
				the Public Health Service or the commissioned corps of the National Oceanic and
				Atmospheric Administration, and
								(ii)an individual not otherwise described in
				the preceding provisions of this subparagraph who is treated as an employee of
				the United States or an agency thereof for purposes of section 911(b).
								(B)Active
				serviceThe term active
				service means active Federal service by an employee of the United
				States.
							.
			(b)Conforming amendments
				(1)Section 2201(b) of such Code is amended by
			 striking 112(c) both places it appears and inserting
			 112(d).
				(2)The heading for section 112 of such Code is
			 amended to read as follows:
					
						112.Certain combat zone compensation of members
				of the Armed Forces and civilian employees of the United
				States
						.
				(3)The item relating to section 112 in the
			 table of sections for part III of subchapter B of chapter 1 of such Code is
			 amended to read as follows:
					
						
							Sec. 112. Certain combat zone
				compensation of members of the Armed Forces and civilian employees of the
				United
				States.
						
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			
